IN THE SUPREME COURT OF THE STATE OF DELAWARE

LYNN TILTON,                             §
                                         §     No. 242, 2022
            Defendant Below,             §
            Appellant,                   §     Court Below—Court of Chancery
                                         §     of the State of Delaware
            v.                           §
                                         §     C.A. No: 2021-0384
ZOHAR III LIMITED,                       §
INC.,                                    §
                                         §
            Plaintiff Below,             §
            Appellee, and                §
                                         §
STILA STYLES, LLC,                       §
                                         §
            Defendant Below,             §
            Appellee.

                          Submitted: October 12, 2022
                          Decided:   October 13, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER
     This 13th day of October, 2022, after consideration of the argument of counsel,

the parties’ briefs, and the record on appeal, it appears to the Court that the judgment

of the Court of Chancery should be affirmed on the basis of its May 31, 2022

Memorandum Opinion and July 11, 2022 Letter Decision.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery be AFFIRMED.

                                               BY THE COURT:

                                               /s/ Gary F. Traynor
                                                     Justice